RECOMMENDED FOR PUBLICATION
                                Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 22a0256p.06

                   UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



                                                             ┐
 SAMUEL FIELDS,
                                                             │
                                 Petitioner-Appellant,       │
                                                              >        No. 17-5065
                                                             │
       v.                                                    │
                                                             │
 SCOTT JORDAN, Warden,                                       │
                                Respondent-Appellee.         │
                                                             ┘

 Appeal from the United States District Court for the Eastern District of Kentucky at Pikeville.
                  No. 7:15-cv-00038—Karen K. Caldwell, District Judge.

                                     Argued: May 18, 2022

                            Decided and Filed: December 1, 2022

              Before: BATCHELDER, MOORE, and DONALD, Circuit Judges.

                                      _________________

                                            COUNSEL

ARGUED: Daniel E. Kirsch, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Kansas
City, Missouri, for Appellant. Brett R. Nolan, OFFICE OF THE KENTUCKY ATTORNEY
GENERAL, Frankfort, Kentucky, for Appellee. ON BRIEF: Daniel E. Kirsch, OFFICE OF
THE FEDERAL PUBLIC DEFENDER, Kansas City, Missouri, for Appellant. Brett R. Nolan,
Matthew F. Kuhn, OFFICE OF THE KENTUCKY ATTORNEY GENERAL, Frankfort,
Kentucky, for Appellee.

    DONALD, J., delivered the opinion of the court in which MOORE, J., joined.
BATCHELDER, J. (pp. 15–17), delivered a separate dissenting opinion.
 No. 17-5065                            Fields v. Jordan                                  Page 2


                                       _________________

                                            OPINION
                                       _________________

       BERNICE BOUIE DONALD, Circuit Judge. This case stems from the nearly thirty-
year-old murder of Bess Horton. The commonwealth’s theory of prosecution was that Samuel
Fields broke into Horton’s residence through a storm window, brutally murdered her in the
bedroom, and started burglarizing the residence shortly before law enforcement arrived at the
scene. To test the plausibility of the commonwealth’s theory, the jury conducted an experiment
using a flat-tipped knife submitted into evidence to remove a cabinet door in the jury room (in
place of the storm window). Satisfied with the outcome of their experiment, the jurors convicted
Fields of intentional murder and sentenced him to death. Fields now seeks a federal writ of
habeas corpus, arguing in part that the jury improperly considered extrinsic evidence in violation
of the Fifth and Sixth Amendments. For the following reasons, we REVERSE the district
court’s judgment and CONDITIONALLY GRANT a writ of habeas corpus, unless the
commonwealth retries Fields within six months.

                                                   I.

       On August 18, 1993, Fields started consuming alcohol when he woke up and continued
throughout the day. Fields v. Commonwealth, No. 2013-SC-000231-TG, 2014 WL 7688714, at
*1 (Ky. Dec. 18, 2014) (“Fields I”). In the evening, Fields and several others—including Minnie
Burton (his girlfriend), Phyllis Berry, Scott Trent, and William Sloas—drove to James Berry’s
house. Id. The group sat in Berry’s living room drinking alcohol and smoking marijuana. Id.
Fields eventually became so intoxicated that Berry asked the group to leave. Id.

       Approximately 11:30 p.m. Fields and Burton went to an apartment occupied by Fields’
mother and brother. Id. Fields and Burton soon got into a fight, prompting Fields to throw
furniture, knives, and other objects around the living room. Fields v. White, No. 15-38-ART,
2016 WL 3574396, at *1 (E.D. Ky. June 23, 2016) (“Fields II”). Fields then started crying and
saying that “he didn't have any control over his self.” Id.
 No. 17-5065                             Fields v. Jordan                                 Page 3


       Approximately midnight. Fearful of Fields’ behavior, Burton went home. Id. Burton
lived in a duplex owned by Horton. Id. Horton allowed Burton to live rent-free in the duplex in
return for running Horton’s errands and chauffeuring her around.            Id.   However, their
relationship had recently soured, and Horton had shut off the utilities in an attempt to force
Burton out. Id. When Burton returned home that night, she was locked outside. Id.

       Approximately 1:35 a.m. Fields left his mother’s apartment to look for Burton. Fields I,
2014 WL 7688714, at *1. As Burton sat on her front porch, she heard “a lot of hooting and
hollering and what sound[ed] [like] somebody hitting [street] signs real hard . . . .” Fields II,
2016 WL 3574396, at *2. Fields then appeared with a knife in his hand. Id. He pushed the
knife toward Burton and said, “take this. I’ve killed my brother, John.” Id. (Fields had, in fact,
not killed his brother.) Burton took the knife and dropped it into some nearby bushes.

       Approximately 1:55 a.m. When Fields learned that Burton was locked out, he slammed
his hand through her apartment window. Fields I, 2014 WL 7688714, at *1. Burton’s neighbor,
Elmer Pritchard, heard the noise and called the police to report a break-in at the duplex. Fields
II, 2016 WL 3574396, at *2. Officer Larry Green responded to the scene less than two minutes
later, but neither Burton nor Fields was there; Burton had fled to a nearby relative’s house, and
Fields had walked to Horton’s house approximately one block over.            Fields I, 2014 WL
7688714, at *1-2.

       Approximately 2:11 a.m. Green called for backup to help conduct a search, and Sergeant
Ron Lindeman responded. Fields II, 2016 WL 3574396, at *2. The officers searched various
buildings in the area to no avail. Id.

       Approximately 2:23 a.m. The officers noticed a light on and the external garage door
open at Horton’s residence. Id. Upon further investigation, the officers found a storm window
and seventeen screws lying on the porch. Id.; Fields I, 2014 WL 7688714, at *2. Lindeman
entered the house through the window and saw blood on a curtain and comforter. Fields II, 2016
WL 3574396, at *3. He proceeded down the hallway and into the back bedroom where he saw
Fields rummaging through a drawer next to Horton’s body. Id. Fields had blood on his shirt and
pants, and Horton had a knife buried in her right temple with the point of the blade protruding
 No. 17-5065                                 Fields v. Jordan                                         Page 4


from the opposing temple. Id.; Fields I, 2014 WL 7688714, at *2. Horton also had defensive
wounds on her hands, which were stuffed inside her throat. Fields II, 2016 WL 3574396, at *3.
Her throat was slashed almost to the point of decapitation. Id.; Fields I, 2014 WL 7688714, at
*2. Lindeman asked Fields, “What’s going on? What are you doing?” Fields II, 2016 WL
3574396, at *3. Fields stated, “Kill me, Ron, just kill me. I stabbed her, and I’m into it big time
this time.” Id. When Lindeman asked Fields why he did it, Fields replied, “I don’t know. I just
did it. Kill me. I’m going to prison for the rest of my life.” Id. Fields was immediately arrested
and found to be in possession of Horton’s jewelry, two razor blades, and a butter knife with the
point missing and the tip twisted in an unusual way. Id. at *3-4; Fields I, 2014 WL 7688714, at
*2. (This knife became known as the “twisty knife” throughout trial.)

        Approximately 5:17 a.m. The officers took Fields to a hospital approximately thirty
minutes away. Fields II, 2016 WL 3574396, at *4. An EMT examined Fields and inquired
“where the blood was coming from.” Id. According to the EMT, Fields responded, “in no
uncertain terms[,] that if [the EMT] had killed some lady that [the EMT] would have blood on
[him] as well.” Id. Subsequent testing revealed that none of the blood on Fields’ clothing was
traceable to Horton and none of the blood in Horton’s bedroom was traceable to Fields. At the
hospital, the emergency department ordered a blood alcohol test, and the report indicated that
Fields had a blood alcohol content of 0.14.

        In 2003, Fields stood trial for a second time on one count of murder and one count of
first-degree burglary.1 Fields I, 2014 WL 7688714, at *2. At trial, the commonwealth argued
that Fields used the twisty knife to unscrew seventeen paint-covered screws, remove the storm
window, and break into Horton’s home. Id. Defense counsel conversely argued that Fields was
too intoxicated to unscrew the storm window and commit the murder within the short timeframe.
Id. During deliberations, the jurors decided to conduct their own experiment by using the twisty
knife, introduced into evidence by the commonwealth, to unscrew and remove a cabinet door in
the jury room. Id. at *3. After eight hours, the jury found Fields guilty as charged. The matter



        1
          Fields was originally tried and convicted in 1998. However, the Kentucky Supreme Court found that
reversible errors occurred during the trial, reversed the convictions, and remanded the matter for a new trial.
 No. 17-5065                             Fields v. Jordan                                    Page 5


then proceeded to the penalty phase, and after twelve hours of deliberations, the jury sentenced
Fields to death. The Kentucky Supreme Court affirmed.

          Fields then moved for post-conviction relief in the state trial court. See Fields I, 2014
WL 7688714, at *2. Following a three-day evidentiary hearing, the trial court denied the motion.
Id. The Kentucky Supreme Court again affirmed. Id. Fields then filed the underlying petition
for a writ of habeas corpus, alleging thirty claims for relief. See Fields II, 2016 WL 3574396, at
*1. The district court denied the petition but certified for appeal one of the requested grounds for
relief:    the trial court improperly excluded from the sentencing phase evidence of parole-
eligibility statistics. Id. at *54. We expanded the certificate of appealability to include four
additional claims: (1) the jury’s experiment involving evidence not in the record violated Fields’
constitutional rights to confrontation, due process, and a fair trial; (2) trial counsel were
ineffective for failing to investigate and present the testimony of James Berry; (3) trial counsel
were ineffective for failing to present expert testimony regarding the effects of drugs and alcohol
on Fields’ ability to commit the alleged crimes; and (4) trial counsel were ineffective for failing
to present additional mitigating evidence at the penalty phase. Because we resolve the jury
experiment claim in Fields’ favor, and it is dispositive of the case, we address only that claim
herein.

                                                 II.

          We review a district court’s decision regarding a writ of habeas corpus de novo. Ege v.
Yukins, 485 F.3d 364, 371 (6th Cir. 2007) (citing Wolfe v. Brigano, 232 F.3d 499, 501 (6th Cir.
2000)). “Because the district court did not conduct an evidentiary hearing but rather relied on
the trial transcript in making its fact findings, we must review the district court’s factual findings
de novo.” Burton v. Renico, 391 F.3d 764, 770 (6th Cir. 2004) (citing Bugh v. Mitchell, 329 F.3d
496, 500 (6th Cir. 2003)).

          The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) governs our
review of this case. As relevant here, a federal court may grant habeas relief only if the state
court’s decision on the merits “was contrary to, or involved an unreasonable application of,
clearly established Federal law[.]” 28 U.S.C. § 2254(d)(1). A state court decision is “‘contrary
 No. 17-5065                              Fields v. Jordan                                  Page 6


to’ clearly established federal law if ‘the state court arrives at a conclusion opposite to that
reached by [the Supreme Court] on a question of law or if the state court decides a case
differently than [the Supreme Court] on a set of materially indistinguishable facts.’” Lundgren v.
Mitchell, 440 F.3d 754, 762-63 (6th Cir. 2006) (quoting Williams v. Taylor, 529 U.S. 362, 413
(2000)). An “unreasonable application” occurs when “the state court identifies the correct
governing legal rule from [the Supreme Court’s] cases but unreasonably applies it to the facts of
the particular state prisoner’s case.” Williams, 529 U.S. at 407. Legal rules that are stated in
general terms can still be applied in an unreasonable manner, because “AEDPA does not ‘require
state and federal courts to wait for some nearly identical factual pattern before a legal rule must
be applied.’” Panetti v. Quarterman, 551 U.S. 930, 953 (2007) (quoting Carey v. Musladin, 549
U.S. 70, 81 (2006) (Kennedy, J., concurring in judgment)).

       “A federal court’s collateral review of a state-court decision must be consistent with the
respect due state courts in our federal system.” Miller–El v. Cockrell, 537 U.S. 322, 340 (2003).
AEDPA thus requires federal courts to review state court decisions with a degree of “deference
and latitude.” Harrington v. Richter, 562 U.S. 86, 101 (2011). To obtain habeas relief in federal
court, a state prisoner must show that the state court’s ruling “was so lacking in justification that
there was an error well understood and comprehended in existing law beyond any possibility for
fairminded disagreement.” Id. at 103.

                                                 A.

       Fields contends that the Kentucky Supreme Court unreasonably applied Patterson v.
Colorado, 205 U.S. 454 (1907), Irvin v. Dowd, 366 U.S. 717 (1961), Turner v. Louisiana, 379
U.S. 466 (1965), and Parker v. Gladden, 385 U.S. 363 (1966), in denying his challenge to the
jury’s experiment during deliberations.

       Through this long line of cases, the Supreme Court has recognized that the jury’s receipt
of evidence outside the courtroom may violate a criminal defendant’s Fifth and Sixth
Amendment rights. At the turn of last century, the Court noted, “The theory of our system is that
the conclusions to be reached in a case will be induced only by evidence and argument in open
court, and not by any outside influence.”         Patterson, 205 U.S. at 462.       Faced with the
 No. 17-5065                              Fields v. Jordan                                  Page 7


development of “swift, widespread and diverse methods of communication” over the following
decades, the Court reinforced that theory and held that the constitutional right to an impartial jury
requires the verdict to “be based upon the evidence developed at the trial.” Irvin, 366 U.S. at 722
(holding that eight jurors’ predisposed opinions as to guilt based on adverse pre-trial publicity
violated the defendant’s right to an impartial jury). Shortly thereafter, the Court expounded on
that concept to require “at the very least that the ‘evidence developed’ against a defendant shall
come from the witness stand in a public courtroom where there is full judicial protection of the
defendant’s right of confrontation, of cross-examination, and of counsel.” Turner, 379 U.S. at
472-73 (holding that the testifying officers’ continuous and intimate association with the jurors
outside of the courtroom violated the defendant’s constitutional rights).        The Court further
reiterated this foundational principle the following year. See Parker, 385 U.S. at 364-66 (citing
Turner and holding that a bailiff’s prejudicial comments to jurors during deliberations violated
the defendant’s constitutional rights).

         The warden argues that Fields frames the rule of law at an exceptionally high level of
generality. He contends that none of the cases cited by Fields “purported to apply that rule in the
context of a jury experimenting with evidence during deliberations,” and as a result, the broad
rule does not meet the constraints of AEDPA. However, applying the standards from Parker and
Turner, the Sixth Circuit has twice recognized in the context of jury experiments that “jury
exposure to extrinsic evidence or other extraneous influence violates a defendant’s Sixth
Amendment rights, and a state court decision that conflicts with this rule may justify habeas
relief under the standard set forth in the AEDPA.” Fletcher v. McKee, 355 F. App’x 935, 937
(6th Cir. 2009) (internal citations omitted); Doan v. Brigano, 237 F.3d 722, 729-36 (6th Cir.
2001).

         In Doan, a juror conducted an at-home experiment to test the defendant’s credibility and
reported the results to the rest of the jury during deliberations. During her experiment, the juror
applied lipstick to her arm to replicate a bruise and attempted to view the “bruise” in a room lit
similarly to the defendant’s bathroom. Doan, 237 F.3d at 727. The juror then informed the other
members of the jury that the bruises were visible, in direct contradiction of the defendant’s
testimony.    Id. at 726-27.    This Court found that the experiment and its results injected
 No. 17-5065                              Fields v. Jordan                                    Page 8


extraneous evidence into the jury’s deliberations which the defendant had no chance to refute.
Id. at 733.      Accordingly, we concluded that the juror’s experiment conflicted with the
defendant’s constitutional rights under Parker and Turner. Id.

          In Fletcher, the jurors conducted an experiment during deliberations to determine where
the gun would have fallen if the victim had accidentally shot herself as the defense claimed. One
juror held the gun and fell off a table, as the victim supposedly would have fallen off the bed,
while the other jurors watched the trajectory of the gun. Fletcher, 355 F. App’x at 936. Based
partly on this reenactment, the jury concluded that the victim had not accidentally shot herself
and thus rejected the defendant’s theory of the case. Id. This Court acknowledged that “[a]s a
matter of law, clearly established Supreme Court precedent requires that a criminal defendant be
afforded the right to confront the evidence and the witnesses against him, and the right to a jury
that considers only the evidence presented at trial.” Id. at 937 (quoting Doan, 237 F.3d at 733
n.7 (citing Parker, 385 U.S. at 364-65; Turner, 379 U.S. at 472-73)). However, we ultimately
held that the jurors’ recreation of the crime scene involved no extrinsic evidence, and thus, did
not subject them to extraneous influence in violation of the defendant’s constitutional rights. Id.
at 940.

          Although circuit precedent itself does not constitute clearly established federal law, “[w]e
are bound by prior Sixth Circuit determinations that a rule has been clearly established [by the
Supreme Court].” Tolliver v. Sheets, 594 F.3d 900, 916 n.6 (6th Cir. 2010) (citing Smith v.
Stegall, 385 F.3d 993, 998 (6th Cir. 2004)); see also Marshall v. Rodgers, 569 U.S. 58, 64 (2013)
(“[A]n appellate panel may, in accordance with its usual law-of-the-circuit procedures, look to
circuit precedent to ascertain whether it has already held that the particular point in issue is
clearly established by Supreme Court precedent.”). Thus, despite the factual differences, these
cases bind us to the general determination that Supreme Court precedent, namely Parker and
Turner, has clearly established that jury experimentation that brings extrinsic evidence to the
jury’s attention violates the Fifth and Sixth Amendments.

          The Kentucky Supreme Court identified in its opinion that Fields had a constitutional
right to a fair and impartial jury that considered only the evidence presented at trial. Fields I,
2014 WL 7688714, at *3-4. However, the court took a very narrow view of the issue and
 No. 17-5065                                   Fields v. Jordan                                           Page 9


ignored the role of the cabinet and its components in the experiment. The court held that “jurors
are free to use their own senses, observations, and experiences to conduct an experiment or
reenactment with already admitted evidence.” Id. at *4 (citing Fletcher, 355 F. App’x at 935).
Based on this rationale alone, the court determined that the jurors permissibly conducted a
reenactment with the twisty knife. The court thus concluded that the jury did not decide guilt
based on something other than the evidence presented at trial.

          There is a stark difference between examining evidence in the record and using tangible
objects in the deliberation room as an integral part of an experiment to prove the prosecution’s
theory.       Here, the jurors conducted an experiment, which may have been flawed in its
methodology, on material that was not admitted and thus not subject to the procedural safeguards
of trial. The jury used the twisty knife to remove screws of a different nature than the screws in
the storm window. The cabinet contained unpainted, universal screws while the storm window
contained Phillips head screws, fourteen of which were coated with paint.2                          No evidence
established whether the screws in the jury room were installed with the same tension and force as
the screws in the storm window, or whether the cabinet door was fastened to the cabinet in the
same manner as the storm window was fastened to the window frame. In addition, the jury
removed the cabinet door under potentially different circumstances than Fields would have
removed the storm window. No evidence established whether the cabinet hung at a similar
height to the window, or whether the jurors conducted the experiment in the dark with a blood
alcohol content greater than .14—an issue that itself would be equally, if not more, concerning
than the glaring problems already posed herein. Under these circumstances, we find that the
experiment exposed the jurors to extraneous evidence which Fields had no chance to refute.

          Therefore, it is “beyond any possibility for fairminded disagreement” that the Kentucky
Supreme Court unreasonably applied clearly established federal law in failing to address the
jurors’ consideration of evidence not admitted into the record. Harrington, 562 U.S. at 103.




          2
           In support of Fields’ actual innocence claim, a Department of Public Advocacy Investigator averred that
“the juror room universal screw would have been much easier to remove with the flat broken tip of the ‘twisty knife’
than removing a standard Philips head screw with the same knife.”
 No. 17-5065                             Fields v. Jordan                                    Page 10


                                                 B.

       A habeas petitioner is entitled to relief only if the trial error “had substantial and injurious
effect or influence in determining the jury’s verdict.” Brecht v. Abrahamson, 507 U.S. 619, 637
(1993) (quoting Kotteakos v. United States, 328 U.S. 750, 776 (1946)). Under this standard, the
petitioner must show “actual prejudice.” Id. The petitioner must establish “not merely that the
errors at his trial created a possibility of prejudice, but that they worked to his actual and
substantial disadvantage, infecting his entire trial with error of constitutional dimensions.”
United States v. Frady, 456 U.S. 152, 170 (1982) (emphasis in original).

       The Supreme Court recently clarified that “satisfying Brecht is only a necessary, not a
sufficient, condition to relief.” Brown v. Davenport, 142 S.Ct. 1510, 1520 (2022). Where, as
here, the state court reached the merits of a harmlessness determination, a petitioner must also
demonstrate that the court “applied Chapman [v. California, 386 U.S. 18 (1967)] in an
objectively unreasonable manner.” Davis v. Ayala, 576 U.S. 257, 269 (2015) (internal quotation
marks omitted).

       In Chapman, the Supreme Court announced that “before a federal constitutional error can
be held harmless, the court must be able to declare a belief that it was harmless beyond a
reasonable doubt.” 386 U.S. at 24. The Court placed the burden on “the beneficiary of a
constitutional error to prove beyond a reasonable doubt that the error complained of did not
contribute to the verdict obtained.” Id. Here, the Kentucky Supreme Court did the exact
opposite.   The court concluded, “we cannot say beyond a reasonable doubt that the jury
experiment contributed to the verdict.” Fields I, 2014 WL 7688714, at *4. By this language, the
court inverted the Chapman standard and required Fields to prove beyond a reasonable doubt
that the error did contribute to the verdict obtained. Instead, the court properly should have
required the state to prove beyond a reasonable doubt that the jury experiment did not contribute
to the verdict. Because the Kentucky Supreme Court applied a rule of law that contradicted
Chapman, we must now apply the Brecht standard.

       At trial, the commonwealth theorized that Fields committed the murder by unscrewing
seventeen screws with the twisty knife, gaining access to the house, and inflicting fatal stabs to
 No. 17-5065                           Fields v. Jordan                                  Page 11


Horton, all within a fourteen-minute timeframe. Fields I, 2014 WL 7688714, at *2; Fields II,
2016 WL 3574396, at *4. In contrast, Fields claimed that he arrived through the already open
window to rob Horton after the murder, and that it would have been impossible for him to break
in and commit the murder in such a limited timeframe given his intoxicated state. Fields II, 2016
WL 3574396, at *4-5. Thus, Fields’ ability to unscrew the window was a central issue at trial.

       During opening statements, the prosecutor demonstrated how much time Fields would
have had to break into the residence. The prosecutor stated,

       . . . I’d like for all of us to just see how long a minute can be. And when the
       secondhand gets to the 10, I’m going to stop talking. Now. And that’s been
       about thirty seconds. Do you think that’s enough time to take a screw, a little
       Phillips head screw, a little short Phillips head screw, out of a piece of wood?
       Forty seconds. Fifty seconds. That’s a minute. And I don’t mean to be
       melodramatic here or, you know, playacting or anything, but it’s important for us
       to keep how long one minute can be.

The prosecutor revisited this demonstration during closing arguments:

       This is the window through which the Defendant went. And you know we have
       heard, and you’re going to hear—you get to look at these screws, seventeen
       screws. That’s a lot of screws. To do it with a knife, sure. That—You know,
       that’s one of the things about this case. We don’t get to make up the facts, but
       these are the facts. It takes a person who really wants to get in to use this knife.
       You know, remember my overdramatic, let’s wait a minute and see how long a
       minute is, in the opening statement that I gave so many—so long ago. Well, I
       think you now—you understand what I was talking about in that. A minute is a
       long—can be a long period of time. And let’s say—let’s give the Defendant
       seventeen minutes from let’s say 2 o’clock. That gives him five minutes to get
       from the front—from the street there on Second Street across the parking lot to
       Ms. Horton’s and around the house and up to the front. So, let’s start that clock at
       2 o’clock. And let’s give him a minute per screw. That gets him in the house at
       2:17.

The commonwealth argued that given the short timeframe of events, “there wasn’t any
opportunity for anyone else to have done this.”

       At the close of evidence, the jury deliberated for eight hours. A review of the record
shows that the jurors extensively questioned whether Fields could “have unscrewed those
screws.” During trial, one juror asked the judge to pose the following question to a defense
 No. 17-5065                               Fields v. Jordan                                      Page 12


witness: “How long does it usually take to install a large storm window?” During deliberations,
the jurors conducted the experiment to test the commonwealth’s theory and “see if it was
possible to be done.” At the post-conviction hearing, one of the jurors testified “that wasn’t
what, you know, said that he was guilty or not guilty, but it just satisfied my mind that it was
possible that you could have done that[.]” According to the juror, “I knew a man’s life hanged in
the balance, and I wanted to be sure of everything[.]” The same juror stated in an affidavit that
the “experiment helped prove that Mr. Fields could have committed the crime.”3 Under these
circumstances, we find that the jury’s experiment directly challenged the central issue at trial,
vitiated Fields’ key defense arguments, and substantially bolstered the commonwealth’s theory
of how Fields committed the murder.

        At oral argument, the warden heavily relied on the juror’s testimony that the experiment
alone did not determine guilt. However, the juror’s subjective testimony about the effect the
experiment had on them bears little weight. Whenever a due process error “‘involves such a
probability that prejudice will result . . .,’ little stock need be placed in jurors’ claims to the
contrary.” Holbrook v. Flynn, 475 U.S. 560, 570 (1986) (citations omitted) (quoting Estes v.
Texas, 381 U.S. 532, 542-43 (1965)). “Even though a practice may be inherently prejudicial,
jurors will not necessarily be fully conscious of the effect it will have on their attitude toward the
accused.” Id. “[T]herefore, the question must be not whether jurors actually articulated a
consciousness of some prejudicial effect, but rather whether ‘an unacceptable risk is presented of
impermissible factors coming into play.’” Id. (quoting Estelle v. Williams, 425 U.S. 501, 505
(1976)). Balancing the inherently prejudicial nature of the experiment with the weight of the
evidence against Fields, we find that such an unacceptable risk was present.

        The evidence of guilt was sparse. The only physical evidence tying Fields to the murder
was his presence at the scene. The commonwealth alleged that Fields used the twisty knife to
remove an external storm window and climbed into Horton’s residence.                       However, the
commonwealth’s own experts testified that the paint on the twisty knife did not match the paint
on the screws, and that Fields’ fingerprints were not found on the storm window. Also, it is

        3
          The Kentucky Supreme Court considered both the jurors’ affidavits and their testimony at the post-
conviction hearing. Fields I, 2014 WL 7688714, at *3.
 No. 17-5065                                  Fields v. Jordan                                          Page 13


undisputed that Fields was bleeding that night—he had shattered a glass window with his hand
and the officers found his blood on the sidewalk, the back porch steps, and the front porch handle
of Horton’s residence. Fields II, 2016 WL 3574396, at *4. But, as we noted earlier, subsequent
testing revealed that none of his blood was found on Horton and none of Horton’s blood was
found on him.

        All we are left with then are Fields’ confessions. “We have learned the lesson of history,
ancient and modern, that a system of criminal law enforcement which comes to depend on the
‘confession’ will, in the long run, be less reliable and more subject to abuses than a system which
depends on extrinsic evidence independently secured through skillful investigation.” Escobedo
v. Illinois, 378 U.S. 478, 488-89 (1964) (footnotes omitted).                     The confessions here are
particularly suspect due to the impaired mental state of Fields at the time he gave them. For
example, earlier that same night, Fields declared that he had “killed” his brother and needed to
dispose of the alleged murder weapon. Fields II, 2016 WL 3574396, at *2. This “confession”
later proved to be false. Id. In addition, Fields’ statements do not comport with the physical
evidence. An EMT testified that Fields had implied the blood on his clothing resulted from
killing “some lady.” Id. at *4. But we know that the blood testing does not corroborate such an
implication. Furthermore, the medical records show that Fields had a blood alcohol content of
.14—nearly twice the legal limit—at the time of his third confession and more than two hours
after the other two confessions.4 It is undisputed that Fields adamantly maintained his innocence
once sober.

        Finally, it should be noted that Fields is not the only person who allegedly confessed to
the murder. At least two witnesses testified that Burton confessed, “I was tired of that Son of a
Bitch telling me who I can have in my apartment and who I can’t. . . . I killed her, and she can’t
tell me nothing.” Burton also had both the opportunity and the motive to murder Horton. Fields
II, 2016 WL 3574396, at *4.

        4
          “[T]he percentage of alcohol in an individual’s blood typically decreases by approximately 0.015 percent
to 0.02 percent per hour once the alcohol has been fully absorbed. More precise calculations of the rate at which
alcohol dissipates depend on various individual characteristics (such as weight, gender, and alcohol tolerance) and
the circumstances in which the alcohol was consumed.” Missouri v. McNeely, 569 U.S. 141, 152 (2013) (citing
Stripp, Forensic and Clinical Issues in Alcohol Analysis, in Forensic Chemistry Handbook 435, 437-41 (L.
Kobilinsky ed. 2012)).
 No. 17-5065                                   Fields v. Jordan                                           Page 14


         Given the centrality of the issue, the inherently prejudicial nature of the experiment, and
the lack of overwhelming evidence of guilt, we find that the jury experiment had a “substantial
and injurious effect or influence in determining the jury’s verdict.” Brecht, 507 U.S. at 637
(quoting Kotteakos, 328 U.S. at 776). Based on this record, we cannot say that the jury’s
consideration of extrinsic evidence was harmless. Fields is therefore entitled to a writ of habeas
corpus unless the commonwealth retries him within six months.5

                                                        III.

         For the foregoing reasons, we REVERSE the district court’s judgment and
CONDITIONALLY GRANT Fields’ petition for a writ of habeas corpus, unless the
commonwealth retries him within six months.




         5
           There was some confusion in the record regarding the timing of the jury experiment—i.e., whether it took
place during the guilt or penalty phase. Although no court before us has expressly resolved this factual
determination, it is “plain from [its] opinion” that the Kentucky Supreme Court implicitly found the experiment
occurred during the guilt phase. Townsend v. Sain, 372 U.S. 293, 314 (1963), overruled on other grounds by
Keeney v. Tamayo-Reyes, 504 U.S. 1 (1992). The Kentucky Supreme Court addressed whether the jury experiment
violated Fields’ constitutional rights, and thus, entitled him to a new trial. Fields I, 2014 WL 7688714, at *3. After
reviewing the record, the court held that the experiment “did not contribute to the[] verdict because it simply proved
that it was possible to remove the screws using the knife, not that [Fields] murdered the victim.” Id. at *4 (emphasis
added). In its harmless error analysis, the court doubled down on its reasoning and found that the experiment only
determined a collateral issue raised in the guilt phase. Id. We must afford a presumption of correctness “to those
implicit findings of fact that are inherent in [the state court’s] resolution of conflicting evidence.” McPherson v.
Woods, 506 F. App’x 379, 387 (6th Cir. 2012) (citing Marshall v. Lonberger, 459 U.S. 422, 433 (1982)).
 No. 17-5065                            Fields v. Jordan                                  Page 15


                                       _________________

                                            DISSENT
                                       _________________

       ALICE M. BATCHELDER, Circuit Judge, dissenting.

       The Kentucky Supreme Court did not unreasonably apply clearly established federal law
by finding that the jury’s “twisty knife” experiment did not violate the Sixth Amendment. No
U.S. Supreme Court case states a rule that prohibits the jury, in its entirety, from experimenting
with admitted evidence during deliberations in the jury room. Moreover, the Kentucky Supreme
Court—relying on three analogous cases—reasonably applied the U.S. Supreme Court’s broad
precedent concerning extrinsic evidence, extraneous information, and jury experiments.
Therefore, Fields has not satisfied AEDPA, and the district court properly denied his petition.
Because I would affirm the district court, I must respectfully dissent.

                                                 I.

       AEDPA requires that before a federal court grants a writ of habeas corpus, it must find
that the State court decision was “contrary to, or involved an unreasonable application of, clearly
established Federal law, as determined by the Supreme Court of the United States.” 28 U.S.C.
§ 2254(d)(1). This dooms Fields’ claim because no Supreme Court precedent establishes that
jury experiments violate the Sixth Amendment. Circuit precedent cannot fill in gaps or extend
Supreme Court cases to establish new legal rules. White v. Woodall, 572 U.S. 415, 426 (2014)
(“Section 2254(d)(1) provides a remedy for instances in which a state court unreasonably applies
this Court’s precedent; it does not require state courts to extend that precedent or license federal
courts to treat the failure to do so as error.”) (emphasis in original). And the Supreme Court has
repeatedly warned against “framing [Supreme Court] precedents at such a high level of
generality.” Lopez v. Smith, 574 U.S. 1, 6 (2014) (quoting Nevada v. Jackson, 569 U.S. 505, 512
(2013)); see also Brown v. Davenport, 142 S. Ct. 1510, 1525 (2022) (“This Court’s dicta cannot
supply a ground for relief. Nor can holdings that speak only at a high level of generality.”)
(internal citations omitted).     Otherwise, circuit courts “could transform even the most
 No. 17-5065                             Fields v. Jordan                                 Page 16


imaginative extension of existing case law into ‘clearly established Federal law as determined by
the Supreme Court.’” Jackson, 569 U.S. at 512 (quoting 28 U.S.C. § 2254(d)(1)).

        In Smith, 574 U.S. at 3-4, the Ninth Circuit had extended the general principle that a
defendant must have notice of the charges against him, to require that a defendant must have
notice of the theory of liability the government intends to pursue. In Jackson, 569 U.S. at 510,
the Ninth Circuit had extended general holdings that certain restrictions on cross-examination
were unconstitutional, to entitle a criminal defendant to present extrinsic evidence on a collateral
matter of a witness’ credibility. The Supreme Court reversed the Ninth Circuit in both Smith and
Jackson, admonishing the Ninth Circuit for its extension of precedent via application of abstract
principle to new legal context. Smith, 574 U.S. at 9; Jackson, 569 U.S. at 512.

        Doan v. Brigano, 237 F.3d 722, 732 (6th Cir. 2001), committed similar error. It found
that the lipstick/bruise jury experiment violated “clearly established federal law” as set forth
under Turner v. Louisiana, 379 U.S. 466 (1965), and Parker v. Gladden, 385 U.S. 363 (1966).
Those Supreme Court cases did not hold that jury experiments were unconstitutional but merely
laid down the principle that “trial by jury in a criminal case necessarily implies at the very least
that the evidence developed against a defendant shall come from the witness stand.” Turner, 379
U.S. at 472-73. What Turner and Parker actually did hold is that a jury’s prejudicial discussion
of a trial with non-jurors outside of the jury room violates the Sixth Amendment. See Turner,
379 U.S. at 467-69 (police officers who testified for prosecution also oversaw jurors during trial
and conversed freely during mealtimes); Parker, 385 U.S. at 363-64 (bailiff who shepherded
jurors told jurors the defendant was guilty).

        Doan, like Smith and Jackson, extended a general jurisprudential principle to a new
legal context, thereby creating a new rule of constitutional law. Doan was decided in 2001, a
mere five years after AEDPA’s passage and before the Supreme Court’s warnings against
imaginative extensions of high-level principles. Considered in the light of Smith and Jackson,
I must conclude that the Supreme Court has abrogated Doan and that we are no longer bound to
follow it.
 No. 17-5065                           Fields v. Jordan                                    Page 17


                                               II.

       The Kentucky Supreme Court reasonably applied the general principle that Fields’ trial
must be fair and decided by an impartial jury. It identified three cases, all decided after Parker
and Turner, which held or implied that jury experiments do not violate the Sixth Amendment.
See United States v. Avery, 717 F.2d 1020, 1026 (6th Cir. 1983); Banghart v. Origoverken,
49 F.3d 1302, 1306 (8th Cir. 1995); Fletcher v. McKee, 355 F. App’x 935 (6th Cir. 2009). These
holdings demonstrate the reasonableness of the Kentucky Supreme Court’s analysis. Unless it is
“so obvious that a clearly established rule applies to a given set of facts that there could be no
fairminded disagreement on the question,” a state court does not unreasonably apply federal law.
White v. Woodall, 572 U.S. 415, 427 (2014) (internal quotation marks omitted). Because the
Kentucky Supreme Court reasonably applied federal law, Fields is not entitled to relief.

                                               III.

       For the foregoing reasons, I would affirm the judgment of the district court and must
respectfully dissent.